ACCEPTED
                                                                                              05-15-00399-CV
                                  05-15-00399-CV                                    FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                         3/27/2015 2:23:26 PM
                                                                                                   LISA MATZ
                                                                                                       CLERK




                                                                          FILED IN
                            CAUSE NO. 92-02-52.048FM               5th COURT OF APPEALS
                                                                       DALLAS, TEXAS
                                                                   3/27/2015 2:23:26 PM
  I N THE MATTER OF                       §           IN THE   DISTRICT COURT
                                                                         LISA MATZ
  THE MARRIAGE OF                         §                                Clerk
                                          §
  PHILLIP BEAN TANNER                     §          354™ JUDICIAL DISTRICT
  AND                                     §

  PEGGY ANN PHILIPS TANNER                §             HUNT COUNTY, TEXAS

                              NOTICE OF APPEAL

       Plaintiff, PEGGY ANN PHILIPS TANNER (referred to herein as PEGGY

 HOLMES), party to this case, files this Notice of Appeal seeking to alter the trial

court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in

the above caption.

      The judgment or order appealed from was signed on February 23, 2015, and

was titled Final Order on Motion for Enforcement.

      PEGGY HOLMES desires to appeal the Final Order on Motion for

Enforcement, as well as all adverse interlocutory rulings that merged into that

document.

      This appeal is being taken to either the Fifth Court of Appeals.

      This notice is being filed by PEGGY HOLMES.




ljPage    Notice     of Appeal
                                         Respectfully submitted,

                                         PHILIPS ANO EPPERSON ATTORNEYS, LP
                                         2301 Virginia Parkway
                                         McKinney, Texas 75071
                                         Telephone: (972)562-9440
                                         Facsimile: (972) 562-2839



                                         By
                                              CHARLES PHILIPS
                                              State Bar No. 00784760
                                              Attorney for PEGGY HOLMES




                           CERTIFICATE OF SERVICE

 I certify that on March o